Title: To George Washington from Lieutenant Colonel Samuel Smith, 3 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] Octr 3rd 1777.

I sent yesterday an express to your Excellency with an account of the enemies having landed near Billingsport, which place they have now possession of, Our Militia evacuated it after bringing off all the stores

and Spikeing up the Cannon. This event as I foresaw struck the fleet with much Panic, last night five Officers and 18 Men Deserted and a great part of the rest only wait for Oppertunity. The Enemy have not as yet taken possession of Red Bank.
This morning the Officers of the Navy met and came to this resolution, to assist in keeping this Fort as long as possible, and when we are oblig’d to leave it either through want of provision or otherwise then to force our way by the City with the fleet and land the Garrison at the first convenient place. Should your Excellency have sent any Continental Troops to hinder them from geting Red Bank, then we may still keep the River, but if they do not arrive in time the enemy will have this pass. All we can do will be to prolong the time which will I suppose be about One Week, for I fear unless (after they get Red Bank) we do not attempt soon to make our Retreat, we shall not have men to work the Ships. I have the Honor to be Your Excellencys Most Obt Servt

Sam Smith

